When this case was here on a former occasion it was held: "It was error to dismiss the action on the grounds that no cause was stated, and that the contract alleged as the cause of action was unilateral and without consideration." Pope v. Lovett,  188 Ga. 524. On a subsequent trial before the jury the evidence, though conflicting, was sufficient to sustain the allegations of the petition. Consequently the judge did not err in overruling the motion for a new trial, which contained only the usual general grounds.
Judgment affirmed. All the Justicesconcur.
                     No. 13382. SEPTEMBER 25, 1940.